Title: From Thomas Jefferson to Angelica Schuyler Church, 23 June 1790
From: Jefferson, Thomas
To: Church, Angelica Schuyler



Dear Madam
New York June 23. 1790.

I had understood, before I set out from Monticello for New York in March, that you had remained here the winter, and among the most pleasing circumstances of my journey to this place was the happiness I expected of meeting you here. At Philadelphia I was first informed of your departure. Here again they flatter us with another visit from you. I wish Mr. Church could think our Congress as agreeable a field of service as that he has chosen where no efforts can prevail against the money of the government. From the estimate I am able to make of the sum of happiness enjoyed in this country and in any one of Europe, I think it preponderates here greatly. His habits of friendship indeed have been formed there; but he is not without them here: yours, of the most tender kind, are all here, and that this is a better country for one’s children to be fixed in, I have sealed with my opinion in the instance of my own, whom no consideration would have induced me to transplant into Europe. I inclose for Kitty a letter from her friend. It is my fault that it has been so long detained. I always meant to put it under cover to you, and an illness which has filled the whole time from my arrival almost to the present date, has prevented my writing to my friends. Polly is living at present with an aunt; and consequently separated from me, and also from her sister, who, I am in hopes, will be settled in my neighborhood in Virginia, whither we shall all collect again some day. In the mean time if I can find a good situation, I shall remove Polly hither, or to Philadelphia should Congress go there as seems most likely.—Mr. Trumbul is  there at present going on with his paintings. I hope he will obtain subscriptions enough to effect his plan of engraving them.—My last letter from Mde. de Corny is of antient date. She always told me you were très paresseuse, therefore I can count only on hearing from you thro’ Mrs. Hamilton. Even this will always be a great pleasure to me. Be so good as to present my respects to Mr. Church, and my love to Kitty. I do not know the others but I love them too because they are yours. Accept, my dear Madam, assurances of the sincere & affectionate esteem & respect of Your most obedt. & most humble servt.,

Th: Jefferson

